Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 29, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  155899 & (17)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 155899
                                                                   COA: 336515
                                                                   Allegan CC: 13-018392-FC
  SCOTT ALLEN SMITH,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motion to strike is DENIED. The application for leave
  to appeal the May 26, 2017 order of the Court of Appeals is considered, and it is
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 29, 2018
         d0521
                                                                              Clerk